Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered September 2, 1986, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the admission of testimony indicating his nationality deprived him of his right to a fair trial is without merit. The record indicates that the prosecution’s argument contained only a few isolated references to the defendant’s country of birth, which arguably were relevant to whether the defendant acted in concert with his codefendants. In any event, the prosecutor’s argument was in no way an attempt to arouse racially prejudiced attitudes (see, People v Thomas, 129 AD2d 596).
We also disagree with the defendant’s contention that the People failed to lay a proper foundation before impeaching the defendant’s credibility. The record indicates that the defendant was properly informed of the circumstances surrounding the making of his prior inconsistent statement and was asked whether he in fact made the earlier statement (see, People v Wise, 46 NY2d 321).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contention and conclude that it is without merit. Bracken, J. P., Fiber, Harwood and Balletta, JJ., concur.